As filed with the Securities and Exchange Commission on March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21597 PRIMECAP Odyssey Funds (Exact name of registrant as specified in charter) 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Address of principal executive offices) (Zip code) Michael J. Ricks 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Name and address of agent for service) (800) 729-2307 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. Schedule of Investments PRIMECAP Odyssey Stock Fund January 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 90.1% Consumer Discretionary - 7.0% Amazon.com,Inc. (a) $ Ascena Retail Group, Inc. (a) Bed Bath & Beyond, Inc. (a) CarMax,Inc. (a) Collective Brands, Inc. (a) DIRECTV Group, Inc. (The) (a) Kohl's Corp. (a) Mattel, Inc. Men's Wearhouse, Inc. Sony Corp.- ADR TJX Cos,Inc. Walt DisneyCo. (The) Whirlpool Corp. Consumer Staples - 2.2% Kellogg Co. PepsiCo, Inc. Procter & Gamble Co. Energy - 8.9% Cameco Corp. Cameron International Corp. (a) Cenovus Energy, Inc. EnCana Corp. EOG Resources, Inc. Hess Corp. National Oilwell Varco,Inc. Noble Energy, Inc. Petroleo Brasileiro SA Range Resources Corp. Schlumberger Ltd. Transocean Ltd. (a) Financials - 4.8 Berkshire Hathaway, Inc. - Class B(a) Chubb Corp. Discover Financial Services Marsh & McLennan Cos,Inc. Mercury General Corp. Health Care - 25.2% Affymetrix, Inc. (a) Amgen, Inc. (a) Biogen Idec, Inc. (a) Boston Scientific Corp. (a) Crucell N.V. - ADR (a) Eli Lilly & Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Medtronic, Inc. Novartis AG - ADR Roche Holding AG - CHF Sanofi Aventis - ADR Waters Corp. (a) Industrials - 13.0% Alaska Air Group, Inc. (a) Alexander & Baldwin, Inc. AMR Corp. (a) Arkansas Best Corp. Babcock & Wilcox Co. (a) Boeing Co. Canadian Pacific Railway Ltd. Caterpillar, Inc. Deere & Co. FedEx Corp. Honeywell International, Inc. JetBlue Airways Corp. (a) McDermott International, Inc. (a) Norfolk Southern Corp. Pall Corp. Ritchie Bros. Auctioneers, Inc. Rockwell Automation, Inc. Southwest Airlines Co. Thomas & Betts Corp. (a) Union Pacific Corp. United Parcel Service, Inc. - Class B Information Technology - 20.3% Accenture Ltd. - Class A Altera Corp. Applied Materials, Inc. ASML Holding N.V. Corning, Inc. Electronic Arts, Inc. (a) EMC Corp. (a) Google, Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. Intersil Corp. Intuit, Inc. (a) KLA-Tencor Corp. L.M. Ericsson Telephone Co. Microsoft Corp. Motorola Mobility Holdings, Inc. (a) Motorola Solutions, Inc. (a) NeuStar,Inc. - Class A (a) NVIDIACorp. (a) Oracle Corp. QUALCOMM, Inc. Research In Motion Ltd. (a) Symantec Corp. (a) Texas Instruments, Inc. Xilinx, Inc. Yahoo!, Inc. (a) Materials - 7.2% Domtar Corp. Freeport-McMoRan Copper & Gold, Inc. Monsanto Co. Newmont Mining Corp. Potash Corp. of Saskatchewan, Inc. Schweitzer-Mauduit International, Inc. Vulcan Materials Co. Weyerhaeuser Co. Telecommunication Services - 0.1% Sprint Nextel Corp. (a) Utilities - 1.4% Edison International NextEra Energy, Inc. Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $680,409,014) $ Principal Amount Value SHORT TERM INVESTMENTS - 10.9% $ Dreyfus Treasury Prime Cash Management $ TOTAL SHORT TERM INVESTMENTS (Cost $95,638,495) TOTAL INVESTMENTS - 101.0% ^ (Cost $776,047,509) Liabilities in Excess of Other Assets - (1.0)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt. CHF Swiss Franc. (a) Non Income Producing. ^ The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. FAS 157 -Summary of Fair Value Exposure at January 31, 2011, The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs).These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of January 31, 2011, in valuing the Fund's investments carried at fair value: PRIMECAP Odyssey Stock Fund Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Description Total Equity Common Stock $ $
